Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 01/27/2020 are accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 10-11, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US Pub No. 2017/0206104, hereinafter “Sliwa”) in view of Tsirkin et al. (US Pub No. 2017/0046255, hereinafter “Tsirkin”).

Regarding claim 1, Sliwa does disclose, a system includes: a hypervisor (Sliwa, (para. [0050]), hypervisor); a memory; and boot firmware stored in the memory (Sliwa, (para. [0035]), boot partition 12), wherein the boot firmware (Sliwa, (para. [0036]), a boot partition 12 contains the host boot firmware and functions to initially load the control, I/O and command partitions) is configured to execute on a processor to: load a trusted code (Sliwa, (para. [0124, 0031]), a trusted code section 260 maintained in the system memory 204) that includes a condition checker from the hypervisor, check a signature of the trusted code, verify the signature is trusted by a guest, and load the trusted code into an encrypted memory at a known guest address (Sliwa, (para. [0124, 0133]), trusted code section 260 to supervise transactions in that memory range, and optionally to act on data (e.g., by encrypting/decrypting, verifying identity, or other operations) to provide increased security and reliability of the system overall), wherein the hypervisor is configured to: protect the known guest address (Sliwa, (para. [0140]), the encrypted memory partition 268 generally corresponds to a guest partition having allocated a particular memory address range for which encryption can be enforced by the hypervisor), wherein the trusted code includes a first instruction, one or more intermediate instructions, and a final instruction, and wherein the first instruction and the final instruction are exits to the hypervisor (Sliwa, (para. [0036]), a boot partition 12 contains the host boot firmware and functions to initially load the control, I/O and command partitions (elements 14-20); (para. [0037]), the guest operating systems in the respective partitions 26, 28 (referred to herein as “guest partitions”) are modified to access the associated partition monitors 36 that implement together with hypervisor system call interface 32 a communications mechanism through which the control, I/O, and any other special infrastructure partitions 14-24 may initiate communications with each other and with the respective guest partitions).
Sliwa does not explicitly disclose but the analogous art Tsirkin discloses, execute the condition checker, and detect an inconsistency in guest memory (Tsirkin, (para. [0043]), determining that that the allocated guest memory 195A is reclaimable, the hypervisor 180 reclaims the allocated guest memory 195A (block 670). Responsive to determining that the allocated guest memory is not reclaimable, the hypervisor 180 generates and returns an allocation error to the guest OS 196A (blocks 675 and 680). The guest OS 196A receives the allocation error (block 685)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sliwa by including detect an inconsistency taught by Tsirkin for the advantage of providing an improved system for managing memory in a virtual environment (Tsirkin, (para. [0002])).

Regarding claim 10, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the combination of Sliwa-Tsirkin does disclose, the method of claim 10, wherein detecting the inconsistency includes detecting that the guest failed to Sliwa, (para. [0184]), a notification that the memory operation is retrieved from a particular application or type of application that is allowed to read/write from the specific location).


Regarding claim 20, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.


Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432